UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

MICHAEL CHARLES MINTER,                               )
                                                      )
       Plaintiff,                                     )
                                                      )
       v.                                             )    Civil Action No. 1:22-cv-01253 (UNA)
                                                      )
AMANDA BLAIR DELMASTRO, et al.,                       )
                                                      )
       Defendants.                                    )

                                     MEMORANDUM OPINION

       Plaintiff Michael Charles Minter has filed a pro se complaint, ECF No. 1, and application

for leave to proceed in forma pauperis (“IFP”), ECF No. 2. The court will grant the IFP

application, and for the reasons explained below, will dismiss the complaint without prejudice.

       Minter, a resident of Albany, Oregon, sues Amanda Blair Delmastro, a resident of Portland,

Oregon. He also sues unspecified John and/or Jane Does. As to the latter, however, the Local

Rules of this court state that a plaintiff “filing pro se in forma pauperis must provide in the

[complaint] caption the name and full residence address or official address of each defendant.”

D.C. LCvR 5.1(c)(1).     Minter alleges that Delmastro has stalked, harassed, and threatened his

“household, church, church members,” causing him “extreme emotional distress.” He contends

that, despite police intervention, Delmastro persists in this behavior. He demands damages and a

permanent restraining order against her.

       The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available

only when a “federal question” is presented or the parties are of diverse citizenship and the amount

in controversy exceeds $75,000. A party seeking relief in the district court must at least plead facts




                                                  1
that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such

facts warrants dismissal of the action. See Fed. R. Civ. P. 12(h)(3).

       First, Minter’s claims unquestionably fail to raise a federal question. Second, both Minter

and Delmastro are located in Oregon, so there can be no diversity jurisdiction. See Bush v. Butler,

521 F. Supp. 2d 63, 71 (D.D.C. 2007) (citing Owen Equip. & Erection Co. v. Kroger, 437 U.S.

365, 373-74 (1978)) (“For jurisdiction to exist under 28 U.S.C. § 1332, there must be complete

diversity between the parties, which is to say that the plaintiff may not be a citizen of the same

state as any defendant.”). Therefore, this court cannot exercise subject matter jurisdiction over

this matter. Third, there is absolutely no connection raised between the subject matter of this

lawsuit, or the parties, to the District of Columbia, therefore, Minter has also failed to establish

venue. See 28 U.S.C. § 1391(b); see also 28 U.S.C. § 1406(a).

        For all of these reasons, this case will be dismissed without prejudice. A separate order

accompanies this memorandum opinion.




                                                       TREVOR N. McFADDEN
  Dated: May 25, 2022                                  United States District Judge




                                                 2